Citation Nr: 1145138	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-00 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased disability rating for degenerative joint disease of the lumbar spine, currently evaluated as 50 percent disabling prior to October 1, 2009, 20 percent disabling from October 1, 2009 to April 20, 2011, and 40 percent disabling thereafter, to include whether the reduction from 50 percent to 20 percent was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) which reduced the disability rating assigned for degenerative joint disease of the lumbar spine from 50 percent to 20 percent effective October 1, 2009.

In July 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In April 2011, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  At the time of the disability rating reduction, degenerative joint disease of the lumbar spine had been rated as 40 percent disabling since June 10, 2003 and as 50 percent disabling since November 30, 2004.   

2.  VA examinations in November 2008 and January 2009 showed material improvement in the Veteran's service-connected degenerative joint disease of the lumbar spine to a level of disability consistent with a 40 percent evaluation; improvement to a level of disability consistent with a 20 percent rating that was reasonably certain to be maintained under the conditions of ordinary life was not shown.  

3.  During the course of this appeal, the Veteran's service-connected degenerative joint disease of the lumbar spine has been manifested by pain, tenderness, weakness, spasm, guarding, antalgic gait and some limitation of motion; ankylosis of the thoracolumbar spine was not present.  


CONCLUSIONS OF LAW

1.  The July 2009 decision to reduce the disability rating for degenerative joint disease of the lumbar spine from 50 percent to 20 percent, effective October 1, 2009, was not proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5242 (2011).

2.  Reduction of the disability rating for degenerative joint disease of the lumbar spine from 50 percent to 40 percent, effective October 1, 2009, is proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5242 (2011).

3.  The criteria for a rating in excess of 50 percent for degenerative joint disease of the lumbar spine, prior to October 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).

4.  The criteria for a rating in excess of 40 percent for degenerative joint disease of the lumbar spine, since October 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice for his claim for a higher rating in a November 2008 letter.  This letter advised the Veteran of what information and evidence is needed to substantiate a claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The November 2008 letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  

A January 9, 2009 notice letter, which accompanied the December 2008 rating decision proposing to decrease the rating for degenerative joint disease of the lumbar spine, provided the Veteran with notice of the proposed reduction and informed him that he could submit evidence to show why the reduction should not be made.  He was also informed that he could request a personal hearing so that he could provide testimony on this matter.  It was noted that if he did not submit additional evidence within 60 days, the adjustment of benefits would go into effect.  The claim was last readjudicated in August 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, and hearing testimony.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

When a reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2011).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Historically, service connection was awarded for chronic intermittent lumbosacral strain by a January 1967 rating decision.  A 10 percent disability rating was assigned, effective June 18, 1966.  A March 2004 rating decision increased the disability rating to 40 percent, effective June 10, 2003; and a March 2005 rating decision increased the disability rating to 50 percent, effective November 30, 2004.  The current appeal stems from a November 2008 claim for an increased rating.  

In December 2008, VA issued a rating decision that proposed to reduce the disability rating for degenerative joint disease of the lumbar spine.  The Veteran was provided notification of the proposed reduction in a January 2009 letter (discussed above).  A July 2009 rating decision reduced the disability rating for degenerative joint disease of the lumbar spine from 50 percent to 20 percent, effective October 1, 2009.  The rating was subsequently increased to 40 percent, effective April 21, 2011.  

The Board notes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in a January 2009 letter, the Veteran was informed of the proposed reduction for degenerative joint disease of the lumbar spine, and of his right to submit evidence showing that such change should not be made.  The Veteran submitted additional evidence but did not request a hearing at that point.  Thereafter, a July 2009 rating decision reduced the award prospectively effective October 1, 2009.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.

It is also noted that the Veteran is separately rated for neurologic manifestations of his service-connected low back disability, and the ratings for those manifestations are not the subject of this appeal.  Moreover, examiners have reported that the Veteran does not have incapacitating episodes due to intervertebral disc syndrome.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

In relevant part, the General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 10 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; a 40 percent rating is warranted with forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted with unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  

The Board notes that the 40 percent rating for degenerative joint disease of the lumbar spine was assigned based on rating criteria under Diagnostic Codes 5294-5295 which were in effect prior to September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The higher 50 percent rating that is the subject of this reduction was assigned based on the revised rating criteria for spinal disorders under Diagnostic Code 5242.  However, as the Board concludes below that any reduction lower than 40 percent is improper, additional discussion regarding the impact of the change in the rating criteria with respect to the reduction is not necessary.  See 38 C.F.R. § 3.951(a) (2011). 

The decision to increase the disability rating to 40 percent effective June 10, 2003 was based on the findings from a February 2004 VA examination.  The examination consisted of gathering a medical history, examining the Veteran, and reviewing diagnostic testing.  The Veteran complained of weakness and low back pain with intermittent sharp pain down the right leg as well as numbness and tingling.  Physical examination revealed no scoliosis or kyphosis.  He had a limp.  Regarding range of motion, forward flexion was to 40 degrees.  There was tenderness and some muscle spasm on the right.  A magnetic resonance imaging (MRI) showed disc bulges, moderate facet arthropathy, and mild narrowing.  X-rays showed degenerative changes.  The examiner diagnosed degenerative joint disease of the lumbosacral spine with continuous pain, limited range of motion, and L5-S1 radiculopathy.  The rating decision increasing the rating to 40 percent also awarded a separate 10 percent rating for neuropathy of the right lower extremity associated with his spine disability.  

The decision to increase the spine disability rating to 50 percent effective November 30, 2004 was based on findings from a February 2005 VA examination.  The examination consisted of gathering a medical history, examining the Veteran, and reviewing diagnostic testing.  The Veteran complained of constant, severe pain in the lower back with numbness of the right leg and foot as well as some weakness in the right lower extremity.  He reported using a cane and could walk 200 yards.  Physical examination revealed a normal inspection of the spine, which was tender.  Flexion was to 34 degrees, but reduced to 26 degrees after repetition due to pain.  The Veteran had a limp.  X-rays showed moderate degenerative changes.  The examiner diagnosed degenerative joint disease of the lumbar spine with radiculopathy.  In assigning the 50 percent evaluation, the RO noted the Veteran did not meet the criteria for a higher evaluation based on limitation of motion, then improperly awarded an additional 10 percent based on additional pain and functional loss.  The Board notes that the Rating Schedule provisions do not support such action, and there is no regulatory provision permitting a rating specialist to simply add 10 percent based on functional loss when a veteran is already receiving the maximum rating for limitation of motion.  See 38 C.F.R. § 4.71a; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).

The Veteran filed the current claim for increase in November 2008 after he fell and reinjured his back.  

VA chiropractic notes reflect flexion to 40, 60, and 80 degrees in August 2007, November 2007, and February 2008, respectively.  The Veteran also reported pain and muscle spasms at these appointments.  

A September 2008 VA MRI showed degenerative disc disease, most significant abnormalities at the L4-5 level with moderate spinal stenosis, and probable impingement on the traversing left L5 nerve root.  

The reduction in the disability rating to 20 percent for degenerative joint disease of the lumbar spine was based upon the findings on VA examination in November 2008 and January 2009.  The November 2008 examination consisted of gathering a medical history and examining the Veteran.  He complained of pain, bilateral radiculopathy, fatigue, decreased motion, stiffness, weakness, and spasms.  He reported that he used a cane.  He could walk for a quarter mile.  Physical examination revealed lumbar flattening and no ankylosis.  The Veteran had spasm, pain with motion, tenderness, and weakness.  There was no guarding or atrophy and his posture was normal.  He did have an antalgic gait.  Forward flexion of the thoracolumbar spine was to 50 degrees, even after repetitive use.  There was pain at the end of the range of motion.  The examiner diagnosed degenerative disc and joint disease of the lumbar spine with bilateral radiculopathy.  

The January 2009 examination consisted of gathering a medical history, examining the Veteran, and reviewing diagnostic testing.  The Veteran complained of numbness, paresthesia, leg and foot weakness, falls, fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He reported incapacitating episodes of spine disease twice daily lasting 1 to 2 hours, although the examiner concluded that the Veteran did not have incapacitating episodes due to intervertebral disc syndrome.  Physical examination revealed an antalgic gait.  The Veteran used a cane.  There were no abnormal spinal contours or thoracolumbar spine ankylosis.  He did have spasm, guarding, pain with motion, tenderness, and weakness.  There was no atrophy and muscle tone was normal.  Forward flexion of the thoracolumbar spine was to 50 degrees.  There was pain following repetitive motion and additional limitation of forward flexion to 40 degrees.  Imaging from 2007 and 2008 showed herniation at L4-5, degenerative disc disease, and degenerative joint disease.  The examiner diagnosed degenerative joint disease of the lumbar spine and degenerative disc disease of the lumbar spine.  

During his hearing in July 2010, the Veteran testified that he believed his back condition was worse now than when he was awarded a 50 percent disability rating.  He stated that his left leg was worse and he had a back brace which he tries to wear mostly when driving.  He also reported that he had a cane for the combination or problems created by his back and legs.  

The Veteran was afforded another VA examination in April 2011.  The examination consisted of gathering a medical history, examining the Veteran, and reviewing diagnostic testing.  The Veteran complained of back pain and pain, weakness and numbness in both legs.  He reported experiencing fatigue, stiffness, and spasm.  According to the Veteran, he could not stand for longer than 10 minutes or sit for longer than 15 minutes.  There were no incapacitating episodes of spine disease.  Physical examination revealed no abnormal spinal curvatures or ankylosis.  His gait was antalgic due to back and leg pain.  Inspection of the spinal muscles revealed spasm, guarding, pain with motion, tenderness and weakness.  Forward flexion of the thoracolumbar spine was to 20 degrees.  There was additional limitation to 10 degrees due to pain after repetitive use.  An MRI showed multilevel degenerative changes worst at L4-L5 with severe bilateral facet degenerative change, moderate spinal canal stenosis and moderate right and mild left neural foraminal stenosis.  The examiner diagnosed degenerative arthritis of the spine, progressive since the last compensation and pension examination in January 2009, with worsening pain, significantly decreased range of motion, lower extremity strength, and sciatic nerve dysesthesia and paresthesia.  The examiner also noted moderate spinal canal stenosis and moderate right and mild left neural foraminal stenosis and bulging discs throughout the lumbar spine and degenerative arthritis.  

      Reduction 

The Veteran was awarded a 40 percent disability rating for degenerative joint disease of the lumbar spine more than 5 years before the reduction at issue.  While he was subsequently granted a 50 percent rating (less than 5 years before the reduction) he had been continuously rated at 40 percent or higher for greater than 5 years when the rating was reduced.  Hence, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings apply to any reduction below 40 percent.  See 38 C.F.R. § 3.344 (2011).  

In this case, some improvement in the Veteran's service-connected degenerative joint disease of the lumbar spine was shown at the time of the reduction.  However, the preponderance of the evidence of record does not show a material improvement in the Veteran's service-connected degenerative joint disease of the lumbar spine to a level of disability consistent with a 20 percent evaluation that is reasonably certain to be maintained under the conditions of ordinary life and work.  See 38 C.F.R. § 3.344(a).  While findings on range of motion testing between August 2007 and January 2009 reflected forward flexion of the thoracolumbar spine to at least 40 degrees, and on one occasion to 80 degrees, examination in April 2011 reflected forward flexion to 20 degrees and to 10 degrees after repetitive use.  Thus, the evidence suggests that improvement in forward flexion to a level consistent with only a 20 percent evaluation would not be maintained under the conditions of ordinary life.  Given the above, the reduction to 20 percent was not proper.  

However, the requirement that the evidence should show that any material improvement in the physical condition is reasonably certain to be maintained under the ordinary conditions of life do not apply to a reduction to 40 percent because the 50 percent rating was not in effect for 5 years.  See 38 C.F.R. § 3.344(c).  

In this case, material improvement in the Veteran's degenerative joint disease of the lumbar spine was shown at the time of the reduction.  VA chiropractic records and examination reports reflect forward flexion of the thoracolumbar spine ranging from 40 degrees to 80 degrees.  This is a vast improvement over the 26 degrees of forward flexion reported after examination in February 2005 (the examination upon which the 50 percent rating was based).  Indeed, these findings fall within the rating criteria for a 20 percent rating.  In addition, ankylosis of the thoracolumbar spine has not been shown and the records do not reflect incapacitating episodes of degenerative disc disease of 6 weeks' duration during the period contemporaneous with the reduction or since that time.  Thus, the evidence does not support an evaluation in excess of 40 percent contemporaneous in time to the reduction.

The Board recognizes the Veteran's belief that his back disability has worsened since the 50 percent disability rating was assigned; however, the medical evidence of record actually shows improvement.  The findings made by medical professionals after clinical examinations are afforded more weight than the Veteran's general statements.  

Simply put, the preponderance of the evidence at the time of the reduction indicates that a 40 percent rating or less was warranted, rather than a 50 percent rating, and the procedural requirements for a reduction were properly followed; thus, a reduction from 50 to 40 percent for degenerative joint disease of the lumbar spine, effective October 1, 2009, was proper.  

      Higher Ratings

Based on the Board's findings above, the Veteran's degenerative joint disease of the lumbar spine is rated at 50 percent prior to October 1, 2009, and 40 percent thereafter (relevant to the course of this appeal).  To warrant a rating in excess of 50 percent, the evidence would have to show unfavorable ankylosis of the entire spine; and to warrant a rating in excess of 40 percent, the evidence would have to show unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine is limited, some range of motion is present.  Moreover, multiple VA examiners have specifically found that the Veteran does not have ankylosis of the thoracolumbar spine.  Thus, it cannot be concluded that the Veteran has ankylosis of the entire thoracolumbar spine or entire spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for higher evaluations prior to or since October 1, 2009, inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

Moreover, the Board notes that a 60 percent evaluation can be assigned for incapacitating episodes of intervertebral disc disease having a total duration of 6 weeks over the last 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of assigning evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., at Note (1).  

While the Veteran reported at the January 2009 VA examination that he had incapacitating episodes daily lasting from 1 to 2 hours, the other medical evidence of record does not reflect that he has been prescribed bed rest by a physician or that his claimed daily incapacitating episodes required treatment by a physician.  Thus, although he describes his daily flare-ups as incapacitating, the preponderance of the evidence does not reflect that he suffers from incapacitating episodes of intervertebral disc disease as defined by the Rating Schedule for purposes of applying Diagnostic Code 5243.  Even considering, solely for the sake of argument, that his report of daily incapacitating episodes lasting 2 hours met the regulatory definition of an "incapacitating episode", such episodes occurring 2 hours every day equates to a total duration of less than 5 weeks. 

The Board has also considered whether the Veteran's degenerative joint disease of the lumbar spine presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and additional symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against ratings in excess of 50 and 40 percent for the respective periods, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Reduction in the rating for degenerative joint disease of the lumbar spine from 50 percent to 40 percent (but not to 20 percent), effective October 1, 2009, is proper, and to this extent only the appeal is granted.  

Entitlement to a disability rating in excess of 50 percent for degenerative joint disease of the lumbar spine, prior to October 1, 2009, is denied.

Entitlement to a disability rating in excess of 40 percent for degenerative joint disease of the lumbar spine, since October 1, 2009, is denied.  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


